Citation Nr: 1647953	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  07-06 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the residuals of a neurological procedure performed at a VA Medical Center on February 9, 2005, to include progressive quadriparesis, deep venous thrombosis, autonomic dysreflexia, and neurogenic bowel and bladder.


REPRESENTATION

Appellant represented by:	Mark A. Lippman, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to April 1969 and January 1971 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia, that denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a surgical procedure performed at a VA Medical Center on February 9, 2005.  Jurisdiction of this matter is currently with the RO located in St. Petersburg, Florida.

In November 2008, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing has been associated with his claims file.  The VLJ that presided at the hearing is not available to render a decision in this appeal.

In April 2009, the Board requested an outside medical opinion (OMO) with regard to the Veteran's claim; the opinion was received at the Board in August 2009. Subsequently, the Veteran submitted a statement from his VA physician in September 2009.  In a September 2009 Informal Brief Presentation prepared by the Veteran's representative, it was noted that "[t]here is no waiver of Regional Office consideration, neither implied nor intended." Accordingly, in October 2009, the Board remanded this claim back to the RO for review and adjudication, and the case subsequently returned to the Board.

In a September 2011 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012,  the Court granted a Joint Motion for Remand filed jointly by the Veteran and VA in which it was decided that the Board's September 2011 decision be vacated and remanded to the Board for readjudication and disposition consistent with the terms of the Joint Motion.  Thereafter, in February 2013 and September 2013, the Board remanded this matter for additional development.  

In April 2014, the Board issued a decision denying the Veteran's claim.  The Veteran again appealed the Board's decision to the Court.  In March 2015,  the Court granted a Joint Motion for Remand filed jointly by the Veteran and VA in which it was decided that the Board's April 2014 decision be vacated and remanded to the Board for readjudication and disposition consistent with the terms of the Joint Motion.

In July 2015, the Board remanded the matter to the AOJ to provide the Veteran with the requested Board hearing.

In July 2016, the Veteran testified at Board videoconference hearing before the undersigned VLJ.  The case is now before the Board for the purpose of appellate disposition.  

As indicated, the Veteran testified at two hearings before two different VLJs. The law requires that the Veterans Law Judge who conducts a hearing on an issue on appeal must participate in any decision made on that appeal. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707(2016).  Additionally, when two hearings have been held by different Veterans Law Judges concerning the same issue, the law requires that the Board assign a third Veterans Law Judge because a proceeding before the Board may be assigned to either an individual Veterans Law Judge or to a panel of not less than three members of the Board.  38 U.S.C.A. § 7102 (a); 38 C.F.R. § 19.3.  However, the VLJ who presided over the August 2009 hearing is no longer with the Board. While the Board contacted the Veteran to ask whether he desired another hearing before the Board, such notification was not necessary as the Veteran had the opportunity to present testimony on the issue on appeal during his hearing before the undersigned.  Moreover, the Veteran waived the opportunity to testify at another hearing in a November 2016 statement. Therefore, the Board notes that this decision will be determined by a single judge, rather than a panel, as the situation necessitating a panel has been negated with the departure of the VLJ.  The undersigned has reviewed and considered the testimony presented during both hearings.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's claimed residuals of his February 9, 2005, surgery, to include progressive quadriparesis, deep vein thrombosis, autonomic dysreflexia, and neurogenic bowel and bladder, were not caused or aggravated by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, nor was such the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the residuals of a surgical procedure performed at a VA Medical Center on February 9, 2005, to include progressive quadriparesis, deep vein thrombosis, autonomic dysreflexia, and neurogenic bowel and bladder, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was informed of the relevant law and regulations pertaining to his § 1151 claim in letters from the RO dated in July 2005 and March 2013.  He was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  The matter has been readjudicated following the provision of all required notice.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service all of the identified post-service VA treatment records, particularly those pertaining to his February 2005 treatment and follow-up care.  The Veteran's signed consent forms from the procedure have also been obtained.

The Veteran has been medically evaluated and an OMO opinion was obtained in August 2009.  The Board further observes that this case was remanded in September 2013 in order to obtain an additional VA medical opinion.  Thereafter, the requested opinion was provided in December 2013.  The examiner provided the requested opinions with fully-stated rationale, and thus complied with the Board's remand instructions in this regard as well. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, the Veteran also presented testimony at the Board hearing in 2008 and 2016.  During the hearing, the issue was clarified, the legal concepts were explained and there was inquiry as to outstanding evidence.  The actions of the Veterans Law Judges comply with 38 C.F.R. § 3.103.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim on appeal is thus ready to be considered on the merits.

Factual Background

Prior to February 9, 2005, the Veteran had a five year history of progressive quadriparesis with spasticity, and magnetic resonance imaging findings suggesting cervical spondylosis at the L5-6 and C6-7 disc spaces with continued compression posterior to the C6 vertebral body consistent with possible ossification of the posterior longitudinal ligament.  He was documented to have bilateral hand weakness since 2000.  Right leg pain was attributed to thalamic cerebrovascular accident in 19999.

In approximately August 2004, the Veteran was admitted to the Gainesville, Florida, VA Medical Center for evaluation of his bilateral lower extremity edema.  At that time, he was noted to have significant atrophy bilaterally and significant weakness in the bilateral upper extremities.  Concern was raised that the Veteran may have been suffering from a possible lesion of his foreman magnum, resulting in a Bell's cruciate palsy.  He was subsequently diagnosed with herniated nucleus pulposus of C5-6 and C6-7, with significant posterior osteophytes and some mild thoracic signal changes, and cervical myelopathy.

A January 2005 VA neurosurgery consultation indicates that on physical examination, there was atrophy of the triceps and atrophy of the bilateral first dorsal interosseous muscles, right greater than left.  Gait and station was described as unable to walk.  The Veteran was noted to be in a wheelchair.  Lumbar MRI showed herniated nucleus pulposus, L4-5 right.  He was admitted to the Gainesville VA for further evaluation and treatment of quadriparesis.  

Thereafter, the Veteran was scheduled for a cervical corpectomy on February 9, 2005.  Treatment records include various signed consent forms indicating that the Veteran was informed of the risks of anesthesia and regarding the transfusion of blood products, as well as the risks regarding the procedure.  The documents were signed by the Veteran and the counseling physician.

An Informed Consent Documentation report signed by the physician notes that the Veteran's decision-making capacity was intact and consent was obtained in person.  The form notes that all relevant aspects of the procedure were discussed, including indications, benefits, risks, potential problems related to recuperation, and alternatives-including no treatment.  

The surgical report indicates that the Veteran tolerated the procedure well but was noted to have some persistent or perhaps mildly increased weakness in his left intrinsic hand muscles.  The Veteran underwent a computed axial tomography scan of the cervical spine on post-operative day one, which revealed evidence of residual right paracentral posterior osteophytes at C-7.  Thereafter, the Veteran had a series of falls while attempting to transfer between his bed and wheelchair.  He was subsequently transferred to the Tampa VA Medical Center Spine Cord Injury Rehabilitation Facility, where he was an in-patient until May 13, 2005.  The Veteran was hospitalized again from November 9, 2006 through December 8, 2006, for intractable pain associated with quadriplegia, incomplete, and severe spasticity, neurogenic bowel and bladder, and chronic pain.

During the Veteran's Board hearings, he testified that he was not advised of the risks of the procedures, and while he signed consent forms, nothing was explained to him.  He indicated that he would not have done the surgery had he been informed of the consequences.  He reported that while he had suffered from a stroke and had disabilities, he was able to live with family prior to the surgery and he was still able to walk until a few months prior to the procedure.  He had a wheelchair but was capable of walking a few blocks with a cane, until he experienced problems with edema of the legs.  The Veteran noted that he lost use of the lower extremities and his hands after the surgery and had to use a wheelchair.

Legal Criteria and Analysis

A Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  Consent may be express or implied as set forth in 38 C.F.R. § 17.32(b).  

The proximate cause of a Veteran's additional disability or death will be considered to be the result of an event that was not reasonably foreseeable if a reasonable health care provider would have not have foreseen the possibility of the occurrence of the event given the particular circumstances of the case.  

Therefore, the event need not be completely unforeseeable or unimaginable, but it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  

In making the determination as to whether an event was reasonably foreseeable, VA considers whether the risk of the adverse event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures that are set forth in 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. Consent may be express (i.e. given in orally or in writing) or implied under the circumstances specified in 38 C.F.R. §  17.32(b), as in emergency situations.  38 C.F.R. § 3.361 (d)(1). 

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment. The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done. The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion. The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox. The patient or surrogate may withhold or revoke his or her consent at any time. 38 C.F.R. §  17.32(c). 

The informed consent process must be appropriately documented in the medical record. 38 C.F.R. § 17.32(d).

With respect to whether there is additional disability following the February 2005 procedure, the August 2009 OMO shows that the neurosurgical note on the first post-operative day mentioned that the Veteran complained of increased weakness and clumsiness of his left hand.  The neurologic examination at the time showed that his right intrinsic hand muscles were 4/5 and the left intrinsic hand muscles were 3/5.  This examination was at least stable, in comparison to the pre-operative examination from January 26, 2005, where the right hand intrinsics were 2/5 and the left hand intrinsics were 3/5.  The OMO physician found that there was no worsening post-operatively.  

A post-operative computed tomography scan of the cervical spine was performed on the first post-operative day, which revealed some residual posterior osteophyte at C7.  There was no evidence of hematoma.  The bone graft and hardware were noted to be in adequate position.  The physician ordered an electromyograph and nerve conduction study to evaluate the Veteran's complaint of worsened hand weakness, however, the Veteran was unable to complete the study.  With regard to the Veteran's post-operative neurologic picture, the OMO physician concluded that there were not any major, significant changes from the pre-operative to post-operative stage, as documented in the Veteran's claims file.

A VA medical opinion from the Veteran's treating physician dated in September 2009 shows that in addition to the Veteran's persistent severe paralysis, "he has other consequences of his spinal cord damage, including severe muscle spasticity, joint contractures, neurogenic bladder and bowel, and intractable pain."

Having afforded the Veteran the full benefit of the doubt, in conjunction with the VA Medical Center hospitalization reports dated in November 2006 and December 2006, the Board has found that the report of the September 2009 VA physician appears most consistent with contemporaneous treatment records, which document the Veteran's complaints following the initial surgery.  The Board, thus, concludes that additional disabilities, namely deep vein thrombosis, autonomic dysreflexia, severe muscle spasticity, joint contractures, neurogenic bladder and bowel, and intractable pain, were incurred as a result of the February 9, 2005 surgery.

The Board must now determine whether such additional disabilities are due to carelessness, negligence, etc. on the part of VA; or whether such additional disabilities are the result of an event, which was not reasonably foreseeable.

In September 2009, the Veteran's treating VA physician opined that the consequence of the surgical event of February 9, 2005, was one that was not reasonably foreseeable, and that as a result, the Veteran is left with a catastrophic disability.  

The August 2009 OMO physician stated that the pre-operative, intra-operative, and post-operative care provided to the Veteran was appropriate and met all the standards for treatment of a patient with cervical myelopathy.  The OMO physician opined that there was certainly no evidence of carelessness, negligence, error in judgment, or any lack of skill in evaluating and treating this patient medically and in performing the appropriate surgery.  The OMO physician further stated that when a patient presents with a cervical myelopathy and neurosurgeons determine that a patient is a candidate for surgery, it is carefully explained to the patient that the idea of surgical intervention is to prevent further worsening of the neurologic picture and that improvement cannot be guaranteed from the surgery.

It was also noted that when describing the surgery and risks to a patient, it was generally stated that, in patients undergoing surgery for cervical myelopathy, 50 percent experience no change in symptomatology and of the remaining 50 percent, 25 percent may have some improvement and half (25 percent) can expect to be worse with surgery.  The OMO physician explained that this was a known and expected course and could not be predicted from the pre-operative exam or studies.  The OMO physician concluded that the Veteran's post-operative course was definitely predictable, foreseeable and expected.  The post-operative course can be progressive worsening or improvement.  It was further stated that surgery for this disease is performed not for improvement, but with the idea of stopping the progression of the disease.

In August 2010, VA obtained a second medical opinion to reconcile the aforementioned medical opinions.  The VA examiner referenced the American Association of Neurological Surgeons literature, which noted that although complications were fairly rare, as with any surgery, the following risks could be associated with cervical spine surgery:

Infection; 
Excessive bleeding;
Adverse reaction to anesthesia;
Chronic neck or arm pain;
Inadequate symptom relief;
Damage to the nerves and nerve roots;
Damage to the spinal cord (about 1 in 10,000);
Damage to the esophagus, carotid artery or vocal cords;
Fusion that does not heal;
Instrumentation breakage and/or failure;
Persistent swallowing or speech disturbance;
Leakage of cerebral spinal fluid

The VA examiner also noted that there was no consensus regarding the indications and timing for surgical treatment of cervical spondylotic myelopathy.  A number of different surgical procedures were used to treat cervical spondylotic myelopathy, but it was not known which type of surgical procedure was best.  The VA examiner stated that overall, 50 to 80 percent of patients are reported to be improved after surgery, while five to 30 percent are worse or subsequently deteriorate.  Following a thorough review of the Veteran's claims file and the relevant medical literature, the VA examiner opined that the Veteran's additional disability following the February 9, 2005, neck surgery was an unfortunate, foreseeable outcome of this kind of surgery, as indicated in the medical literature.

A VA medical opinion obtained in April 2013 shows that the VA examiner indicated that after a thorough review of the claims file, to include treatment records and VA examination reports, the additional disabilities experienced by the Veteran as a result of the February 2005 surgery, including progressive quadriparesis, deep vein thrombosis, autonomic dysreflexia, and neurogenic bowel and bladder, were not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA or an event not reasonably foreseeable.
The examiner explained the following to support his opinion:

1.  A neurological note, dated January 26, 2005, clearly states that significant neurological deficits were already present before the surgery, with a diagnosis of quadriparesis.

2.  February 4, 2005, magnetic resonance imaging (MRI) results indicated significant cervical stenosis at the C5-6 and C6-7 levels.

3.  On February 8, 2005, one day before the surgery, another neurological note states that the Veteran had "cervical stenosis" with severe myelopathy" and was planning for a C6 corpectomy fusion plate, and that he was fully aware of the indication, risks, and benefits of the planned procedure.

4.  Post-operative plain films revealed a well-positioned cervical plate with screws in good positions.

5.  As stated in the previous opinion, per The American Association of Neurological Surgeons (AANS):  Although complications are fairly rare, as with any surgery, the following risks may be associated with cervical spine surgery:  

Infection; 
Excessive bleeding; 
An adverse reaction to anesthesia; 
Chronic neck or arm pain;
Inadequate symptom relief;
Damage to the nerves and nerve roots;
Damage to the spinal cord (about 1 in 10,000);
Damage to the esophagus, carotid artery or vocal cords;
Fusion that does not heal;
Instrumentation breakage and/or failure;
Persistent swallowing or speech disturbance;
Leakage of cerebral spinal fluid.

6.  Per Spine References 2001:  The potential complications of surgery for cervical myelopathy due to cervical spinal stenosis, including the common risks are death, paralysis, spinal cord injury, failure to improve, nerve root injury, spinal fluid leak, and wound problems.

7.  Overall, 50 to 80 percent of patients are reported to be improved after surgery, while five to 30 percent are worse or subsequently deteriorate. Investigators have attempted to identify factors that predict a good or poor response to surgery.  However, for every clinical and radiologic feature reported to identify patients likely or not to benefit from surgery, there are studies both confirming and refuting an association.  Factors reported in some studies to predict a poor response to surgery include:

Older age;
Intramedullary signal abnormality on MRI, especially if multisegmental and with abnormalities on T1 as well as T2 weighted images;
More severe disability at the time of operation;
Longer duration of symptoms preoperatively;
Narrow canal size preoperatively;
Multisegmental compression;
Surgical complications occur in up to 16 percent of patients and include death in approximately one percent

8.  Pre-operation symptoms were on-going, for at least five years.

9.  Surgery was done for a proper indication, with full informed consent of the outcomes, including progressive quadriparesis, deep vein thrombosis, autonomic dysreflexia, and neurogenic bowel and bladder.

In conclusion, the examiner opined that, though unfortunate, the claimed conditions were not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA or an event not reasonably foreseeable.

A VA examiners addendum opinion dated in October 2013 shows that the VA examiner reviewed the Veteran's claims file and available medical records and opined that there was no, new, or aggravated disability diagnoses to include progressive quadriparesis, deep vein thrombosis, autonomic dysreflexia, and neurogenic bowel and bladder that are shown to have occurred following any falls during the Veteran's post-surgery recovery following the February 9, 2005, C-6 corpectomy surgery, to include the falls documented on February 11, 2005, and February 16, 2005.  The rationale was said to be based on a review of extensive documentation in nursing, physical therapy, and physician progress notes, all of which failed to show any damage from the two falls.

In sum, none of the medical evidence of record indicates that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment.  However, the Board acknowledges that there are competing opinions as to whether the consequences of the February 2005 surgery were reasonably foreseeable.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As discussed, the OMO physician, as well as the August 2010, and April 2013 VA examiners all concluded that while there is additional disability, it is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery; or due to an event not reasonably foreseeable.  Further, the October 2013 addendum concludes that based on a review of extensive documentation in nursing, physical therapy, and physician progress notes there was no additional disability as a result of falls that took place in conjunction with the February 2005 surgery.  The Board recognizes that the September 2009 VA examiner concluded that the Veteran's post-operative disabilities were not reasonably foreseeable; however, the examiner did not provide any reasons or bases for the conclusion.  Without supporting rationale, a bare conclusion is of little probative value.  The OMO and August 2010 and April 2013 VA examiners provided reasoned opinions based on complete review of the record.  In assigning high probative value to these opinions, the Board finds that the examiners reviewed the claims file, specifically discussed evidence contained therein, and referenced the relevant medical literature.  There is no indication that the VA and OMO examiners were not fully aware of the Veteran's past medical history or that any relevant facts were misstated.  Therefore, the Board finds the VA and OMO examiners' opinions to be of significant probative value.  The Veteran has produced no competent evidence to counter these opinions.

The Board also considered the Veteran's and his attorney's various written statements and hearing testimony that VA was negligent in providing surgical treatment and follow-up care and that the results of his surgery were not reasonably foreseeable.  Neither, however, has presented reliable evidence.  An opinion as to the cause of a the Veteran's additional disability would involve analysis of clinical testing,  x-ray reports, surgical reports, risks regarding the procedure, and a knowledge of highly complex medical matters and an understanding of the workings of the spine and surgical treatment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  In expressing an opinion as to cause and negligence or whether a result was foreseeable, the Veteran is not reporting readily apparent symptoms, nor is he reporting a contemporaneous medical diagnosis or describing symptoms that were later diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d at 1377.  

However, the Veteran's arguments have raised a further issue as to whether his understanding of the potential complications from the procedure went beyond his informed consent.  The Veteran has argued that he was not informed of the risks of the surgery and that he would have not elected to proceed with the surgery had he been so informed.  

In this case, a generic consent form is of record that indicates that the risks, potential benefits, and alternative courses of treatment were discussed with the Veteran; however, the form does not specifically list which risks were discussed and the Veteran has reported that he was not informed of the complications he has suffered since the surgery.  

The Court has held that the failure of consent documents to list specific disclosed risks does not establish a lack of informed consent, given that it could not be presumed that the Veteran's complications were not discussed simply because they were not recorded in the consent documents.  See Halcomb v. Shinseki, 23 Vet. App. 234 (2009).

Notably, the presumption of regularity does not apply to the scope of the information provided to a patient by a doctor with regard to the risks involved with any particular treatment. McNair v. Shinseki, 25 Vet. App. 98, 103-04 (2011).  In other words, the presumption of regularity does not apply to generic informed consent forms, where there is a dispute concerning what information a doctor provided to his patient.  Id. The McNair Court found that when, as here, there is a dispute concerning what information a doctor provided to his patient, a factual issue is raised regarding whether a generic consent form indicating the patient was advised of the risks of surgery was more probative than the Veteran's lay statements that a specific risk of the surgery was not discussed.  Id.

The McNair Court, however, held that the failure to provide information to a patient about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment. McNair, 25 Vet. App. at 105 -07.  If a reasonable person faced with similar circumstances would have proceeded with the treatment, then this is a minor, immaterial deviation from the informed consent requirements which does not defeat a finding of informed consent. Id. at 107; see 38 C.F.R. § 17.32. The Court found that this reasonableness test is a factual finding by the adjudicator which must "not only must look to the likelihood of an undisclosed risk materializing, but also recognize that some foreseeable risks may be minor when compared to the foreseeable consequences of continuing without undergoing the treatment." McNair, 25 Vet. App. at 107 -08; see Smith v. Cotter, 107 Nev. 267, 810 P.2d 1204, 1209 (1991) (determining that the plaintiff's thyroid problem was a minor irritant when compared to the risk of permanent vocal cord paralysis). The McNair Court also stated that the Board should consider the "consequences of proceeding with surgery versus foregoing surgery, which are key factors upon which one might evaluate whether a reasonable person would have proceeded with the surgery." McNair, 25 Vet. App. at 107-08.

On review of the entirety of the evidence, the Board, as the finder of fact, finds that a reasonable person faced with significant cervical spinal stenosis with severe myelopathy at the time of surgery and the progressive of the disease would have proceeded with the surgical treatment despite having foresight of the complications experienced by the Veteran.

As noted by the OMO reviewing physician, about 50 percent of patient stayed the same following the procedure, 25 percent were improved, and 25 percent had symptom worsening.  The OMO physician further indicated that the procedure was not for improvement, but to stop progression of the disease.  Both the 2010 and 2013 VA examiner notes that 50 to 80 percent of patients improved following the procedure, while 5 to 30 were worse or deteriorated.  Regardless of the cited studies, the Veteran's chances of improvement or of no change were at least 50 percent.  Given the progressive nature of the Veteran's condition and the severity at the time of the surgery, the Board finds that a reasonable person would have proceeded with the surgery.

In so finding, the Board acknowledges the Veteran's assertion that VA physicians did not advise him of any risks or alternatives. The Board finds it unlikely that a physician would not have advised him of any risks, benefits, and alternatives, given the informed consent form signed by the Veteran and the multiple opinions of record which agree on the viewpoint that complications from the surgery, including progressive quadriparesis, deep venous thrombosis, autonomic dysreflexia, and neurogenic bowel and bladder were well-known complication from the surgery. His allegation on this point, therefore, is not found to be credible.

For the foregoing reasons, the preponderance of the evidence is against the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for the residuals of a neurological procedure performed at a VA Medical Center on February 9, 2005, to include progressive quadriparesis, deep venous thrombosis, autonomic dysreflexia, and neurogenic bowel and bladder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

The Board is sympathetic of the unfortunate consequences of the Veteran's surgery.  However, under the present law, the Board cannot grant the benefits sough.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As explained above, the Board has decided the case on the law and regulations as well as the medical and lay evidence of record.  The Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Therefore, the claim must be denied. 


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the residuals of a neurological procedure performed at a VA Medical Center on
February 9, 2005, to include progressive quadriparesis, deep venous thrombosis, autonomic dysreflexia, and neurogenic bowel and bladder is denied.


________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


